DETAILED ACTION

Applicant’s amendment and response received on 8/4/21 has been entered. Claims 1, 3, 5-6, 19-23, 25-34, 37-47, 52-65 remain pending in this application and under examination based on elected species. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.


Claim Rejections - 35 USC § 102

The rejection of claims 19-20, 22-23, 25-26, 30-31, 33, 52-55, 58-59, and 61-65 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0068797 (March 6, 2014), hereafter referred to as Doudna et al, is withdrawn in view of applicant’s amendments to the claims which now recite a nucleic acid encoding the effector molecule, or both the DNA localization component and effector molecule of claim 1 or claim 3.  The claims as amended no longer read on a nucleic acid encoding only the DNA localization component of claim 1 or claim 3. 

Claim Rejections - 35 USC § 103

The rejection of claims 1, 3, 5-6, 19-23, 25-34, 37-47, 52-65 under 35 U.S.C. 103 as being patentable over U.S. Patent Application Publication 2014/0068797 (March 6, 2014), hereafter referred to as Doudna et al. , in view of Tsai et al. (2014) Nat. Biotech., Vol. 32(6), 569-577, published online on April 25, 2014, and U.S. Patent No. 9,410,134 (August, 2016), hereafter referred to as Kuhn, with an effective filing date of June 7, 2011, is maintained. Applicant’s amendments to the claims, arguments, and the Declaration under 37 CFR 1.132 by Dr. Blair Madison, hereafter referred to as the Madison Declaration, have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail above. 
The applicant argues that the Madison Declaration states that Figure 8 data of Kuhn et al. shows that, contrary to the statements made in column 36 of Kuhn, the Tal-FokI targeted nuclease exhibited increased activity compared to Tal-Clo051, and that therefore the skilled artisan would not have been motivated to use Clo051 as a nuclease in combination with Tal or dCas9. The applicant further argues that the Madison Declaration points out that there is unpredictability in substituting one nuclease for another as seen in Figure 8A and 8B of Kuhn, and that this unpredictability would be compounded when attempting to utilize a different DNA localization domain. Finally, the applicant argues that the Madison Declaration provides evidence for unexpected results using the claimed compositions. Specifically, the applicant states that the Madison Declaration provides data using a Cas-CLOVER construct which exhibits highly efficient gene editing, including site-specific gene editing using HDR. The applicant concludes that the claimed invention is nonobvious in view of the alleged lack of motivation to use Clo051 provided by the cited art, the alleged lack of predictability in using Clo051 in combination with dCas and gRNAs, and the evidence for unexpected results in the Madison Declaration. 
In response, it is first noted that none of the product claims, claims 1, 3, 5-6, 19-23, 25-34, and 52-61, require any particular functional activity for the compositions comprising a DNA localization component and an effector fusion protein comprising dCas9 and Clo051 separated by a Gly-Gly-Gly-Gly-Ser peptide linker. The method claims of claims 37-39 and 62-63 also do not require any particular functional activity other than “directing a protein to a specific loci”. Claims 40-47, and 64-65 do recite a method “for modifying a genome of an organism”. However, none of the product or method claims recite any functional limitation regarding the efficiency of target sequence cleavage using a dCas9-Clo051 fusion protein, or the efficiency of gene editing of a target sequence within any cell or organism using the gRNA and dCas9-Clo051 fusion protein. Second, Figure 8A and 8B present the data from two separate experiments comparing different sets of Tal-nuclease constructs. Figure 8A includes Tal-Clo051, Figure 8B includes Tal-FokI. In these experiments, the applicant is correct that Tal-FokI appears to have greater activity than Tal-Clo051. However, it is equally clear that Tal-Clo051 exhibited a significantly high level of beta-galactosidase activity compared to the control or other Tal-nucleases tested. Further, column 36 of Kuhn states:
	In contrast, the cotransfection of  the ArtTal1-Reporter plasmid with the expression   vectors pCAG-ArtTal1-Clo051 (FIG. 8A) and -Fokl (FIG. 8b) resulted in significantly increased reporter activity, indicating that the selected Fokl and Clo051 protein domains are able to function as nuclease in fusion with TAL DNA binding elements. 
 	Since in repeated assays TAL fusions with the Clo051 domain appeared 
more active as compared to fusions with the Fokl nuclease domain, we believe 
that the Clo051 domain is most suited for the construction of highly active 
TAL-nucleases.  (Kuhn, column 36, lines 47-57). 

Thus, Figure 8 represents only one set of experiments, and Kuhn further teaches that repeated assays of these TAL fusion revealed that the Tal-Clo051 appeared more active than Tal-FokI.  As such, it is not agreed that Kuhn fails to provide motivation to use Clo051 as a nuclease domain in a sequence specific targeted nuclease fusion protein, since Kuhn et al. not only demonstrates that Tal-Clo051 has substantial sequence specific nuclease activity, but further teaches that repeat assays showed that Tal-Clo051 was more active than Tal-FokI and therefore more suited for the construction of highly active TAL-nuclease. 
	Turning to alleged unpredictability in substituting one nuclease for another in either a TAL-nuclease or dCas9-nuclease fusion protein, the applicant has cited as evidence the Madison Declaration. The Madison Declaration is third party Declaration which cites as evidence of unpredictability for using different nucleases in fusion with Tal or dCas9 a post-filing reference, Jung et al.-Exhibit A- published in 2016. The effective filing date for this application is 6/17/15. The teachings of Jung et al. do not reflect what was known by the skilled artisan at the time of filing and thus cannot be relied upon to establish the predictability or unpredictablity of using nuclease other than FokI in combination with Tal or dCas9 as of 6/17/15. Furthermore, as discussed above, Kuhn et al. clearly shows that Clo051 can be substituted for FokI in a Tal-nuclease fusion protein and is highly active in a Tal-Clo051 fusion protein. Tsai et al. has also been cited for demonstrating that a fusion protein comprising dCas9-GGGGS-Fok-I nuclease is capable of specific genomic modification of various genes within the genome of a mammalian cell when used in combination with two sgRNAs, and further exhibits substantially less off-target modifications to the genome than wild type Cas9 or Cas9 nickase (Tsai et al., pages 569, and 572-573). Therefore, in view of the benefits taught by Tsai et al. for using a modified Cas9 fusion protein comprising a catalytically inactive Cas9, referred to as dCas9, fused to a dimerizing Fok-I nuclease, and the benefits of using a Clo051 nuclease over a FokI nuclease in DNA targeted nuclease cleavage of target sequence as taught by Kuhn et al., it is maintained that it would have been prima facie obvious to the skilled artisan at the time of filing to make a nucleic acid encoding a dCas9-GGGGS-Clo051 fusion protein and to use the nucleic acid or encoded fusion protein in combination with one or more gRNAs in the methods of Doudna et al. with a reasonable expectation of success.  
	In regards to applicant’s allegations of unexpected results, it is again noted that none of applicant’s claims recite any functional properties for the dCas9-Clo051 fusion protein, or recite any functional limitations regarding gene editing efficiency or HDR efficiency in any cell type. Turning to the Madison Declaration, as noted above, this is a third party Declaration as Blair Madison is not listed as an inventor in this application. The Madison Declaration alleges unexpected results in achieving high efficiency gene editing in difficult to edit cells such as iPSCs and CD34+ HSCs, citing data presented as Exhibit B which appears to be Slides from a Poseida Therapeutics presentation dated February 1, 2021 crediting the work shown to Renata Martin and Michael Evans. The slides present data from the use of Cas-CLOVER, which the Madison Declaration characterizes as a construct comprising dCas9 and Clo051. However, it is unclear whether this “construct comprising dCas9 and Clo051” referred to in the Madison Declaration and the slides in Exhibit B is the same as the effector molecule claimed, which is a fusion protein comprising dCas9 and Clo051 connected by a Gly-Gly-Gly-Gly-Ser peptide linker, because the instant specification does not refer to any fusion protein as Cas-CLOVER, and neither Renata Martin nor Michael Evans are listed inventors in the instant application.  As such,  it is unclear whether the data presented in Exhibit B represents applicant’s own post-filing data or third party data, and/or whether the data was generated using a fusion protein comprising dCas9 and Clo051 connected by a Gly-Gly-Gly-Gly-Ser peptide linker as claimed. Therefore, since a nexus cannot be determined between the post-filing data presented in the Madison Declaration and the instant claims, the evidence for unexpected results is not found persuasive in overcoming the instant grounds of rejection.  Finally, it is noted in the interests of compact prosecution, that should such as nexus be provided between Cas-CLOVER and the instant claimed products, the data presented in Exhibit B is further not commensurate in scope the claims as written, as the products as claimed recite no functional properties and the methods as claimed are not limited to gene editing in iPSCs or CD34+ HSCs, and do not recite any functional limitations regarding gene editing efficiency or HDR efficiency. 
	Therefore, for the reasons set forth above, the rejection of record stands. 

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633